Evans, P. J.
This is an action of ejectment. The demise was from certain persons alleged to be the children of J. M. Youmans. The defendant pleaded not guilty. On the trial the plaintiffs offered in evidence a deed from E. Youmans to J. M. Youmans for life and then to his children, wherein the property purported to be conveyed is described as “all that tract or parcel of land situate, lying, and being in the State and county aforesaid, being a portion *376of the survey of land granted to John J. Hart and Wyms, containing two hundred acres more or less,” with the following entry on the back of the paper: “ Georgia, Emanuel County. For value received, the sum of two hundred dollars, I hereby transfer all my right, title, claim, interest, and demand in the within deed, it being for my lifetime, to Ephraim Youmans, his heirs, executors, and administrators, in fee simple. In witness whereof the said J. M. Youmans has hereunto set his hand and seal. This Eeby. 5th, 1887.” The transfer was signed by J. M. Youmans and attested by two witnesses, one of whom was a magistrate. The deed and transfer were rejected from evidence, on the ground of insufficiency of description. It is well settled that a deed wherein the description of the property which it purports to convey is so vague and indefinite as to afford no means of identifying any particular tract of land is inoperative either as a conveyance of title or as color of title. Crawford v. Verner, 122 Ga. 814 (50 S. E. 958); Fergusons. McGowan, 124 Ca. 669 (52 S. E. 886). It does not require demonstration that the description in the deed and transfer is insufficient to locate, or to "furnish the key to the identification of any particular tract of land. The paper was properly excluded from evidence.
Testimony was received to the effect that the plaintiffs were the children of J. M. Youmans, who died in 1912, and that J. W. You-mans entered into possession of the locus in quo and remained in possession about six or seven years, when he moved off, and that when he moved away he surrendered possession to the defendant, who entered and has remained in possession since 1889 or 1890. The defendant was offered as a witness by the plaintiffs; and he testified that he held the land under Ephraim Youmans, and that he bought it from Ephraim Youmans, the father of J. M. Youmans, some time after the latter had moved away from the premises. On the conclusion of the evidence the court granted a nonsuit, and error is assigned on this judgment. There was no' error in granting the nonsuit. The plaintiffs did not claim as heirs at law of Ephraim Youmans,' and made no attempt to show that Ephraim Youmans died intestate, or who were his heirs at law; they made no case of a recovery by heirs on the prior possession of their ancestor. They claimed as remaindermen under, the excluded deed; and as that deed was void, they showed no right to recover, and the nonsuit was inevitable. Judgment affirmed.

All the Justices concur.